158 F.2d 798 (1947)
BROOKS CLOTHING OF CALIFORNIA, Limited, Defendant-Appellant,
v.
BROOKS BROTHERS, Plaintiff-Appellee.
No. 11158.
Circuit Court of Appeals, Ninth Circuit.
January 9, 1947.
Rehearing Denied February 10, 1947.
Pacht, Pelton, Warne, Ross & Bernhard, of Los Angeles, Cal. (Isaac Pacht, Clore Warne, and Bernard Reich, all of Los Angeles, Cal., and Harry D. Nims, Minturn de S. Verdi, and Wm. Mitchell Van Winkle, Jr., all of New York City, of counsel), for appellant.
Beekman Aitken, of New York City (Felix T. Smith, Eugene Prince, and Pillsbury, Madison & Sutro, all of San Francisco, Cal., of counsel), for appellee.
Before GARRECHT, MATHEWS, and HEALY, Circuit Judges.
PER CURIAM.
The opinion of District Judge Leon R. Yankwich (60 F. Supp. 442) correctly sets forth the salient facts, analyzes the issues, and applies the law. We adopt that opinion as our own. The judgment is affirmed.